     Case 1:19-cv-01359-DAD-JDP Document 16 Filed 09/18/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JASON A. PAGE,                                     No. 1:19-cv-01359-DAD-JDP (PC)
12                        Plaintiff,
13            v.                                         ORDER ADOPTING FINDINGS AND
                                                         RECOMMENDATIONS
14    S. GATES, et al.,
                                                         (Doc. No. 14)
15                        Defendants.
16

17           Plaintiff Jason A. Page is a state prisoner proceeding pro se in this civil rights action

18   brought pursuant to 42 U.S.C. § 1983. The matter was referred to a United States Magistrate

19   Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20           On July 31, 2020, the assigned magistrate judge screened plaintiff’s first amended

21   complaint (“FAC”) and issued findings and recommendations, recommending that this action be

22   dismissed without further leave to amend due to plaintiff’s failure to state a cognizable claim.

23   (Doc. No. 14.) The magistrate judge found that despite having previously been provided with the

24   relevant legal standards governing Eighth Amendment claims involving alleged deliberate

25   indifference to serious medical needs, in his FAC, plaintiff still failed to allege any facts against

26   any named defendant in support of that claim. (Id. at 2.) On August 24, 2020, plaintiff filed

27   objections to the pending findings and recommendations. (Doc. No. 15.)

28   /////
                                                         1
     Case 1:19-cv-01359-DAD-JDP Document 16 Filed 09/18/20 Page 2 of 2

 1          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), this court has conducted a

 2   de novo review of this case. Having carefully reviewed the entire file, including plaintiff’s

 3   objections, the court concludes the findings and recommendations are supported by the record

 4   and by proper analysis.

 5          In his objections, plaintiff argues that his claims should be construed liberally, given his

 6   pro se status, and that he is entitled to emergency judicial review and emergency injunctive relief

 7   because he is suffering from a “para[s]itic infestation.” (Doc. No. 15 at 3–4.) Plaintiff also seeks

 8   appointment of counsel “[i]f the court elects to hold an[] evidentiary hearing in this matter . . ..”

 9   (Id. at 6.) Plaintiff’s objections, however, do not meaningfully dispute the magistrate judge’s

10   analysis set forth in the pending findings and recommendations. Indeed, as the magistrate judge

11   correctly found, even under the most liberal of constructions, plaintiff’s FAC “fails to provide

12   facts supporting deliberate indifference against any defendant; he provides no information

13   showing how the course of treatment he received was ‘medically unacceptable under the

14   circumstances . . ..’” (Doc. No. 14 at 2) (citation omitted). Thus, there is no need for any

15   hearing, let alone an evidentiary one, nor is the appointment of counsel warranted.

16          Accordingly,

17          1.      The findings and recommendations issued on July 31, 2020 (Doc. No. 14) are

18                  adopted in full;

19          2.      This action is dismissed without further leave to amend due to plaintiff’s failure to

20                  state a cognizable claim for relief; and
21          3.      The Clerk of the Court is directed to close this case.

22   IT IS SO ORDERED.
23
        Dated:     September 17, 2020
24                                                       UNITED STATES DISTRICT JUDGE

25

26
27

28
                                                         2
